Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodel (5020255).  Rodel teaches body portion, an attachment mechanism at 36, a clip end has a flexed portion at 30 for removing card
Regarding claim 3, note the ramped portion comprises the blocked portion that engage the cards in fig. 5.
Regarding claim 4, note the lip at 20 in fig. 3.
Regarding claim 5, note that the functional limitation "the lip and the ramped portion cooperate to direct a card edge pressed against the ramped portion to an intersection point and at the intersection point the card edge will push against the ramped portion, causing the clip end to flex away from the lip and allow the insertion of the card edge” does not impart any structure over the device in Rodel.
Regarding claim 20, note that one can inserting a card by pressing the card into the block portion such that the lip and the ramped portion cooperate to direct the card to an intersection point.  In other word, the finger in fig. 6 can be let go allow the block portion 32 to press against the card.  


Claims 1-5, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson  (4736539).  Dickinson  teaches body portion, an attachment mechanism at 36, a clip end has a flexed portion at 24/26 for removing card
Regarding claim 3, note the ramped portion comprises the blocked portion that engage the cards in fig. 7.  Also, note that when portion is bent shown in fig. 7, portion 24 also forms a inclined ramp portion.
Regarding claim 4, note the lip at 44/46.
Regarding claim 5, note that the functional limitation "the lip and the ramped portion cooperate to direct a card edge pressed against the ramped portion to an intersection point and at the intersection point the card edge will push against the ramped portion, causing the clip end to flex away from the lip and allow the insertion of the card edge” does not impart any structure over the device in Dickinson.

Claims 1-5, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al.  (1970621). Peterson teaches body portion, an attachment mechanism at 21, a clip end has a flexed portion at 14 for removing card.
Regarding claim 3, note the ramped portion comprises the blocked portion 16 that engage the cards or the inclined portion 14. 
Regarding claim 4, note the lip at 17.
Regarding claim 5, note that the functional limitation “the lip and the ramped portion cooperate to direct a card edge pressed against the ramped portion to an intersection point and at the intersection point the card edge will push against the ramped portion, causing the clip end to .
Claims 6-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733